DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational bulletin
DATE:

July 19, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Extended Use of the Targeted Enrollment “SNAP Strategy” under Section
1902(e)(14)(A) of the Social Security Act

This CMCS Informational Bulletin discusses the conditions under which CMS may approve
waivers under section 1902(e)(14)(A) of the Social Security Act (“the Act”) to authorize states to
rely on findings from the Supplemental Nutrition Assistance Program (SNAP) to support
Medicaid eligibility determinations at application and renewal for certain populations. In
particular, we are modifying previous guidance provided in letters to State Health Officials
issued on May 17, 2013 (SHO #13-003; ACA #26) and on August 31, 2015 (SHO #15-001;
ACA #34) in order to extend the availability of certain waiver authority for states facing new or
severe and persistent eligibility system-related issues that affect Medicaid applicants and
beneficiaries.
The May 2013 guidance described the availability of strategies, authorized under section
1902(e)(14)(A) of the Act, to facilitate the enrollment of SNAP participants (based on their gross
income as determined by SNAP) who were highly likely to be income eligible for Medicaid
using financial methodologies based on modified adjusted gross income (MAGI), provided that
other non-financial conditions also were met and the individual consented to enrollment. As
described in 1902(e)(14)(A) of the Act, these waivers are available to states to the extent
“necessary to ensure that States establish income and eligibility determination systems that
protect beneficiaries.”
The August 2015 letter extended the availability of this SNAP-based targeted enrollment strategy
beyond the original December 2015 date described in the May 2013 guidance and explained the
conditions under which the Centers for Medicare & Medicaid Services (CMS) would grant
further approvals or extensions of the waiver authority. Specifically, the August 2015 letter
explained that states must make eligibility determinations using MAGI-based methodologies no
later than 12 months after use of the strategy for individuals who were determined eligible for
Medicaid based on findings from SNAP using waiver authority under section 1902(e)(14)(A) of
the Act. Thus, under the August 2015 guidance, reliance on gross income determined by SNAP
under a section 1902(e)(14)(A) waiver cannot be used to renew the Medicaid eligibility of an
individual initially enrolled in the program using that strategy.
These limitations and requirements set forth in the August 2015 guidance continue to serve as
the fundamental guiding principles in evaluating requests for waiver authority under section
1902(e)(14)(A) of the Act. However, we recognize that in limited circumstances, severe system

CMCS Informational Bulletin – Page 2

challenges and delays in the implementation of critical functionality, negatively impacting
applicants and beneficiaries, may persist for periods longer than 12 months, or new unanticipated
challenges may arise. Accordingly, we have determined that in such circumstances, waivers
under section 1902(e)(14)(A) of the Act may be approved to extend the use of SNAP gross
income to renew Medicaid eligibility for individuals previously enrolled or renewed through use
of SNAP gross income under such waiver authority. If CMS determines that extension of prior
waiver authority is justified, CMS will work with the state to identify a reasonable timeframe for
the state to complete a full MAGI determination that accounts for state-specific system and
operational challenges. The other considerations governing approval of waiver authority
outlined in the earlier guidance remain and, as with all waivers under 1902(e)(14)(A) of the Act,
the extended authority described in this Bulletin is only available to the extent necessary to
protect applicants and beneficiaries while states build critical system functionality in their
eligibility determination systems.
We also remind states of the availability of the facilitated enrollment state plan option, also
described in our August 2015 SHO #15-001, to enroll or renew individuals into Medicaid, based
on findings from SNAP or other means-tested benefit programs, when those individuals are
certain to be financially eligible for Medicaid. As described in our August 2015 guidance, this
option may be used for all MAGI-based populations on an ongoing basis without waiver
authority under 1902(e)(14)(A) of the Act, is not limited to states experiencing systems
constraints, and is not limited in duration. However, additional parameters apply to ensure that
states identify the subset of participants in SNAP or other means-tested benefit programs who are
certain to be Medicaid eligible.
We encourage states that are experiencing application or renewal backlogs or other
circumstances that might be alleviated by the implementation of the “SNAP strategy” or other
targeted enrollment strategies which may be authorize under section 1902(e)(14)(A) of the Act,
as well as states interested in pursuing the facilitated enrollment state plan option, to contact their
SOTA lead. We are available to provide technical assistance.
States interested in implementing or extending the targeted enrollment waiver strategies
described above may request a 1902(e)(14)(A) waiver by sending a letter to Anne Marie
Costello, Director of the Children and Adults Health Programs Group.

